UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2472



ISAAC MUSOKE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-543-808)


Submitted:   June 27, 2005                 Decided:   July 11, 2005


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Matthew Jode Segal, Jonathan H. Harrison, Carrie Valladares,
PRESTON GATES & ELLIS, L.L.P., Seattle, Washington, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Michelle E. Gorden,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Mary Anne F. Carnival, UNITED STATES
DEPARTMENT OF JUSTICE, New York, New York, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Isaac Musoke, a native and citizen of Uganda, petitions

for   review   of   an   order   of   the    Board   of   Immigration   Appeals

(“Board”) affirming without opinion the Immigration Judge’s order

denying his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.               In his petition

for review, Musoke contends that the Board and Immigration Judge

erred in denying his applications for withholding of removal and

protection under the Convention Against Torture.

           “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”         Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

To qualify for protection under the Convention Against Torture, a

petitioner bears the burden of demonstrating that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.”           8 C.F.R. § 1208.16(c)(2) (2004).

Based on our review of the record, we find that Musoke has failed

to meet these standards.

           Accordingly,     we   deny       the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                      - 2 -
        PETITION DENIED




- 3 -